—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered May 8, 1998, convicting defendant, upon his plea of guilty, of two counts of criminal possession of a controlled substance in the seventh degree, and sentencing him to consecutive terms of 1 year on each count, unanimously affirmed.
Defendant absconded in 1983, after pleading guilty, and on several occasions over the next 14 years, he was arrested and convicted of various crimes and incarcerated within New York. Through his use of aliases and false pedigrees, he repeatedly escaped sentencing on the instant conviction. Since the delay in imposing sentence was entirely attributable to defendant’s conduct, it was not unreasonable (see, People v Sigismundi, 89 NY2d 587; People v Robbins, 232 AD2d 269, lv denied 89 NY2d 928). Concur — Tom, J. P., Wallach, Lerner, Saxe and Buckley, JJ.